DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches:  a symbol decoder configured to obtain, based on codewords from a data stream, a first sequence of source symbols and a second sequence of source symbols, wherein source symbols of the first and second sequences are related to motion vectors or level values of transform coefficients of a transform coefficient block, wherein the level values of transform coefficients are encoded into the data stream according to a scan order and the symbol decoder is configured to obtain a first source symbol of the first sequence using a Rice code and a second source symbol of the first sequence using an Exp-Golomb code; and a composer configured to: compose a sequence of syntax elements having a value range which is sub-divided into a plurality of disjoint portions including at least three portions by, for each syntax element: obtaining a set of source symbols from the first and second sequences based on a portion of the plurality of disjoint portions associated with the syntax element, and combining values of the source symbols of the set to determine the value of the syntax element; .
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: a first decoder configured to: receive a first portion of the data stream, and reconstruct source symbols of the first sequence of source symbols from codewords of the first portion of the data stream; and a second decoder configured to: receive a second portion of the data stream, and reconstruct source symbols of the second sequence of source symbols from codewords of the second portion of the data stream.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: wherein a source symbol in the second sequence of source symbols corresponds to a first-ordered portion in the plurality of disjoint portions, and the plurality of disjoint portions is arranged such that a first portion covers higher values of the value range than a second portion.
4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: wherein the source symbols from the first sequence and the source symbols from the second sequence correspond to different portions.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: wherein source symbols of the first and second sequences are related to absolute level values of transform coefficients of a transform coefficient block.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: wherein the apparatus is at least a portion of a programmable logic device, a programmable gate array, a microprocessor, a computer or an electronic circuit.
7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: wherein one of the first decoder and the second decoder is configured to use arithmetic coding to reconstruct the source symbols, and the other of the first decoder and the second decoder is configured to use Golomb-Rice coding to reconstruct the source symbols.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: the composer is configured to adapt at least one limit between the plurality of disjoint portions during composing absolute transform coefficient levels of the transform coefficients of the transform coefficient block based on at least one of: a previously reconstructed absolute transform coefficient level of a transform coefficient preceding in a scan order, a position of a current absolute transform coefficient level to be composed in the scan order, an evaluation of previously reconstructed absolute transform coefficient levels of transform coefficients spatially neighboring the position of the current absolute transform coefficient level to be composed, and an evaluation of previously reconstructed absolute transform coefficient levels of transform coefficients neighboring according to the scan order the position of the current absolute transform coefficient level to be composed.
9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: a decomposer configured to: 117 4815-4844-2829.vlAttorney Docket No.: 038929-0514978 receive a sequence of syntax elements having a value range which is sub-divided into a plurality of disjoint portions including at least three portions, wherein the syntax elements of the sequence are related to motion vectors or level values of transform coefficients of a transform coefficient block, wherein the level values of transform coefficients are encoded according to a scan order, and obtain a sequence of source symbols based on the sequence of syntax elements by decomposing each syntax element into a corresponding set of source symbols based on a portion of the plurality of disjoint portions associated with the syntax element, such that a combination of values of the source symbols of the set yields the value of the syntax element; and a sub-divider configured to: receive the sequence of source symbols, and sub-divide the sequence of source symbols into a first sequence of source symbols and a second sequence of source symbols, wherein a first source symbol of the first sequence is encoded using a Rice code and a second source symbol of the first sequence is encoded using an Exp-Golomb code, and wherein the decomposer is configured to adapt one or more limits between the plurality of disjoint portions according to one or more previously obtained source symbols.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in .
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: wherein a source symbol in the second sequence of source symbols corresponds to a first-ordered portion in the plurality of disjoint portions, and the plurality of disjoint portions is arranged such that a first portion covers higher values of the value range than a second portion.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: wherein the first encoder or the second encoder is further configured to encode a scaling factor.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: wherein the source symbols from the first sequence and the source symbols from the second sequence correspond to different portions of the plurality of disjoint portions.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: wherein one of the first encoder and the second encoder is configured to use arithmetic coding to encode the source symbols, and the other of the first decoder and the second decoder is configured to use Golomb-Rice coding to encode the source symbols.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: wherein the apparatus is at least a portion of a programmable logic device, a programmable gate array, a microprocessor, a computer or an electronic circuit.
16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: a data stream stored in the non-transitory computer-readable medium and comprising data associated with a first sequence of source symbols and a second sequence of source symbols, wherein the source symbols of the first and second sequences are related to motion vectors or level values of transform coefficients of a transform coefficient block, the level values of transform coefficients being encoded into the data stream according to a scan order, and the source symbols are obtained based on a sequence of syntax elements having a value range which is sub-divided into a plurality of disjoint portions including at least three portions by executing operations using a processor, the operations including: decomposing each syntax element into a corresponding set of source symbols based on a portion of the plurality of disjoint portions associated with the syntax element, such that a combination of values of the source symbols of the set yields the value of the syntax element, and adapting one or more limits between the plurality of disjoint portions according to one or more previously obtained source symbols, wherein a first source symbol of the first sequence is encoded using a Rice code and a second source symbol of the first sequence is encoded using an Exp-Golomb code.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that .
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: wherein the first encoder or the second encoder is configured to encode a scaling factor.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: wherein a source symbol in the second sequence of source symbols corresponds to a first-ordered portion in the plurality of disjoint portions, and the plurality of disjoint portions is arranged such that a first portion covers higher values of the value range than a second portion.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. USP 10,826,524. Although the claims at issue are not identical, they are not the claim of the USP 10,826,524 discloses similar limitations and functions as claimed in the claim of the instant application.  Although, there is a slightly different in the limitations between the claim of the USP 10,826,851 and the claim of the instant application that does not change or affect the scope of the function of the claim of the USP 10,826, 524. Claim 1 of the USP 10,826,524 teaches: wherein source symbols of the first and second sequences are related to absolute level values of transform coefficients of a transform coefficient block.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached on Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAM T MAI/Primary Examiner, Art Unit 2845